MEMORANDUM**
The California Attorney General appeals the district court’s granting in part Robert Andrew LaCroix’s 28 U.S.C. § 2254 petition for writ of habeas corpus petition challenging his 25-years-to-life three-strikes sentence for petty theft with a prior. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo a district court’s decision to grant or deny a state prisoner’s petition for habeas relief. See Bribiesca v. Galaza, 215 F.3d 1015, 1018 (9th Cir.2000). We reverse.
Appellant’s contention that the district court erred by granting LaCroix’s habeas petition because his sentence of 25-years-to-life violated the Eighth Amendment is meritorious. The district court did not have the benefit of the Supreme Court’s decisions in Lockyer v. Andrade, 538 U.S. 63, 123 S.Ct. 1166, 1172-75, 155 L.Ed.2d 144 (2003) (holding that state court’s affirmance of two consecutive 25-years-to-life sentences for petty theft was not contrary to or an unreasonable application of federal law), and Ewing v. California, 538 U.S. 11, 123 S.Ct. 1179, 1185-90, 155 L.Ed.2d 108 (2003) (holding that a 25-years-to-life sentence under the California three-strikes law did not violate the Eighth Amendment’s prohibition on cruel and unusual punishment). In accordance with Supreme Court law, we reverse the judgment of the district court.
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.